In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS

*********************
KAREN SHOCK,             *
                         *                         No. 15-1328V
             Petitioner, *                         Special Master Christian J. Moran
                         *
v.                       *
                         *                         Filed: November 29, 2016
SECRETARY OF HEALTH      *
AND HUMAN SERVICES,      *                         Stipulation; measles-mumps-rubella
                         *                         (“MMR”) vaccine; hearing loss and
             Respondent. *                         tinnitus.
*********************

Diana L. Stadelnikas, Maglio Christopher and Toale, PA, Sarasota, FL, for
Petitioner;
Sarah C. Duncan, U.S. Dep’t of Justice, Washington, DC, for Respondent.

                             UNPUBLISHED DECISION1

       On November 29, 2016, the parties filed a joint stipulation concerning the
petition for compensation filed by Karen Shock on November 5, 2015. In her
petition, petitioner alleged that the measles-mumps-rubella (“MMR”) vaccine,
which is contained in the Vaccine Injury Table, 42 C.F.R. §100.3(a), and which
she received on June 25, 2014, caused her to develop hearing loss and tinnitus.
Petitioner further alleges that she experienced the residual effects of these
conditions for more than six months. Petitioner represents that there has been no
prior award or settlement of a civil action for damages on her behalf as a result of
her conditions.



       1
         The E-Government Act, 44 U.S.C. § 3501 note (2012) (Federal Management and
Promotion of Electronic Government Services), requires that the Court post this decision on its
website. Pursuant to Vaccine Rule 18(b), the parties have 14 days to file a motion proposing
redaction of medical information or other information described in 42 U.S.C. § 300aa-12(d)(4).
Any redactions ordered by the special master will appear in the document posted on the website.
      Respondent denies that the MMR vaccine is the cause of petitioner’s alleged
hearing loss and tinnitus or any other injury or her current condition.

      Nevertheless, the parties agree to the joint stipulation, attached hereto. The
undersigned finds said stipulation reasonable and adopts it as the decision of the
Court in awarding damages, on the terms set forth therein.

       Damages awarded in that stipulation include:

       A lump sum payment of $25,000.00 in the form of a check payable to
       petitioner, Karen Shock. This amount represents compensation for all
       damages that would be available under 42 U.S.C. § 300aa-15(a).

       In the absence of a motion for review filed pursuant to RCFC, Appendix B,
the clerk is directed to enter judgment in case 15-1328V according to this decision
and the attached stipulation.2


       IT IS SO ORDERED.

                                                     s/Christian J. Moran
                                                     Christian J. Moran
                                                     Special Master




       2
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.

                                                2
                  IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                            OFFICE OF SPECIAL MASTERS

                                                      )
 KAREN SHOCK,                                         )
                                                      )
                   Petitionel',                       )
                                                      )    No. 15-1328V
 v.                                                   )    Special Master Moran
                                                      )    ECF
 SECRETARY OF HEALTH AND HUMAN                        )
 SERVICES,                                            )
                                                      )
                  Respondent.                         )
~~~~~~~~~~~~~~~~)

                                           STIPULATION

          The pa1ties hereby stipulate to the following matters:

          I. Karen Shock, petitioner, filed a petition for vaccine compensation under the National

Vaccine Injury Compensation Program, 42 U.S.C. §§ 300aa-10 to -34 (the "Vaccine Program").

The petition seeks compensation for injuries a[iegedly related to petitioner's receipt of the

measles, mumps, and rubella ("MMR") vaccine, which is contained in the Vaccine Injury Table

(the "Table"), 42 C.F.R. § 100.3(a).

        2. Petitioner recei ved an MMR vaccination on June 25, 20 14 and July 28, 20 14.

        3. The vaccinations were administered within the United States.

       4. Petitioner alleges that the MMR vaccine caused her to develop hearing loss and

tinnitus and that she experienced the residual effects of these conditions for more than six

months.

       5. Petitioner represents that there has been no prior award or settlement of a civil action

for damages on her behalf as a result of her condition.

       6. Respondent denies that the MMR vaccine is the cause of petitioner's alleged hearing

Joss and tinnitus or any other injury or her current condition.
        7. Maintaining their above-stated positions, the patties nevertheless now agree that the

issues between them shall be settled and that a decision should be entered awarding the

compensation described in paragraph 8 of this Stipulation.

        8. As soon as practicable after an entry of judgment reflecting a decision consistent with

the terms of this Stipulation, and after petitioner has filed an election to receive compensation

pursuant to 42 U.S.C. § 300aa-21 (a)(I ), the Secretary of Health and Human Services will issue

the following vaccine compensation payment:

        A lump siim of $25,000.00 in the form of a check payable to petitioner. This amount
        represents compensation for all damages that would be available under 42 U.S.C. §
        300aa- I5(a).

        9. As soon as practicable after the entry of judgment on entitlement in this case, and after

petitioner has filed both a proper and timely election to receive compensation pursuant to

42 U.S.C. § 300aa-2l(a)(1), and an application, the parties will submit to further proceedings

before the special master to award reasonable attorneys' fees and costs incurred in proceeding

upon this petition.

        10. Petitioner and hel' attorney represent that compensation to be provided pursuant to

this Stipulation is not for any items or services for which the Program is not primari ly liable

under 42 U.S.C. § 300aa-l 5(g), to the extent that payment has been made or can reasonably be

expected to be made under any State compensation programs, insurance policies, Federal or

State health benefits programs (other than Title XIX of the Social Security Act (42 U.S.C.

§ 1396 et seq.)), or by entities that provide health services on a pre-paid basis.

        11. Payment made pursuant to paragraph 8 of this Stipulation and any amounts awarded

pursuant to paragraph 9 of this Stipulation will be made in accordance with 42 U.S.C. § 300aa-

I5(i), subject to the availability of sufficient·statutory funds.


                                                   2
        I2. The parties and their attorneys further agree and stipulate that, except for any award

for attorneys' fees and litigation costs, and past unreimbursed expenses, the money provided

pursuant to this Stipulation will be used solely for the benefit of petitioner as contemplated by a

strict construction of 42 U.S.C. § 300aa-I S(a) and (d), and subject to the conditions of 42 U.S.C.

§ 300aa-15(g) and (h).

        13. In return for the payments described in paragraphs 8 and 9, petitioner, in her

individual capacity, and on behalf of her heirs, executors, administrators, successors or assigns,

does forever irrevocably and unconditionally release, acquit and discharge the United States and

the Secretary of Health and Human Services from any and all actions or causes of action

(including agreements, judgments, claims, damages, loss of services, expenses and all demands

of whatever kind or nature) that have been brought, could have been brought, or could be timely

brought in the Court of Federal Claims, under the National Vaccine Injury Compensation

Program, 42 U.S.C. § 300aa-10 et seq., on account of, or in any way growing out of, any and all

known or unknown, suspected or unsuspected personal injuries to or death of petitioner resulting

from, or alleged to have resulted from, the MMR vaccinations administered on or about June 25,

2014 or July 28, 2014, as alleged by petitioner in a petition for vaccine compensation filed on or

about November 5, 20 I 5, in the United States Court of Federal Claims as petition No. 15- I 328V.

        I 4. If petitioner should die prior to entry of judgment, this agreement shall be voidable

upon proper notice to the Court on behalf of either or both of the parties.

        I 5. If the special master fails to issue a decision in complete conformity with the terms

of this Stipulation or if the Court of Federal Claims fails to enter judgment in conformity with a

decision that is in complete conformity with the terms of this Stipulation, then the parties'

settlement and this Stipulation shall be voidable at the sole discretion of either party.


                                                  3
        16. This Stipulation expresses a full and complete negotiated settlement of liability and

damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended, except

as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of the

parties hereto to make any payment or to do any act or thing other than is herein expressly stated

and clearly agreed to. The parties further agree and understand that the award described in this

Stipulation may reflect a compromise of the parties' respective positions as to liability and/or

amount of damages, and further, that a change in the nature of the injury or condition or in the

items of compensation sought, is not grounds to modify or revise this agreement.

        17. This Stipulation shall not be construed as an admission by the United States or the

Secretary of Health and Human Services that the MMR vaccines caused petitioner's alleged

hearing loss and tinnitus or any other injury or condition .

       18. All rights and obligations of petitioner hereunder shall apply equally to petitioner's

heirs, executors, administrators, successors, and/or assigns.

                                     END OF STIPULATION
I
I
I
I
I
I
I
I
I
I
I
I
I
I
I
I
I
I
I

                                                  4
                                                llTllOlllZ&O REIPIUi' NT 11 VF.
                                               0 Tl'I . Tf O'RN V G.t:N'.ERAI,.:


                                               CA~V ~ C._____
                                               il\Cilif'LJ{   Ocpmy Di rt>£:1or
                                               Tot11B~h
                                               C~vU ~¥iit!011
                                               U.S. Ocpc1r1m nl'·Of Jw.dce
                                               P.O. B~ 14-6
                                               &~min f'rmklln             S:m'tbl
                                               ~·       lrn~m.     OC 20044..fli


   AtrfJlORIZKD .lf..EPR!SENT TIY .                                                    O'R:DfOll
   O!" Tffl SECRET · ·          FH   .~   m
   AlYD f:llUM'.f\KSE



                     ', M.D.                                  SARAH C. DUNC N
 Di~tor:.   .Di11Won orJn~ll)' C0111pNm.1Jon                  Triu.1 Atmrncy
         ~~(D1CP)                                             ~Bnn:h
!Eulr~ S)·~ Burau                                             CiYU Di.vi1ion
H12t1h ~ :aml SenrieM Admi11bmltioo                           U.S. Dt:PQtlmtnt or J~1C11il
U.&. Do~ of ltadth mJ       Sc~v[~                            P.O. kl 146
:S600 iFf,her1 tar.ic                                         :8cnjiroin F ntlin S lon
p, '·"1wt'll 1Jraifdm&,, ;MiJH SnJp OSN'l46B                  WUhinpn. OC '20CJ44..0146
R·ockiwHre, MD 20357                                          Tet~ {lo:!) S1-4-972;9